Opinion op the Court by
William Rogers Clay, Commissioner
Affirming.
In February, 1914, Mary Roundtree and her husband, Eugene Roundtree, purchased from Alec Cornelius a farm located in Whitley county. The purchase price was $3,500.00, of which, the sum of $2,245.65 was paid in cash, and the balance was represented by two notes, one for $627.35, payable February 4, 1915, and the other for $627.00, payable February 4, 1916, secured by "a lien on the property. On July 11,1914, Mary Roundtree and her *48husband conveyed this farm to Hampton Mea,dors in consideration of the conveyance to them of a farm owned by Meadors, and Ms agreement to discharge the lien notes on the Cornelius farm;
This action was brought by the Roundtrees against Hampton Meadors and wife, and Maynard Meadors, a brother of Hampton Meadors, to set aside the transaction on the ground that Eugene Roundtree was an infant when the conveyance was made, and that the conveyance was obtained from plaintiffs by covin, misrepresentation and fraud. On final hearing, the chancellor held that plaintiffs were not entitled to the relief prayed for, and rendered judgment dismissing the petition. Plaintiffs appeal.
It appears from the clerk’s certificate that four depositions, which were read and considered on the hearing below, are omitted from the record. Where portions of the evidence, bearing upon the questions involved,' are omitted from the record on appeal, the judgment will be affirmed. First State Bank of Irvington, v. Richardson, 167 Ky. 771, 181 S. W. 611; Bryant v. Stephens, 175 Ky. 367, 194 S. W. 327.
Judgment affirmed.